DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 5/24/2021. 
Claims 1, 3-5, 7-21 are pending. Group I, claims 1, 3-5 and 7-12, drawn to a method of metabolically enhancing T cells by introducing CAR and bispecific antibodies have been elected without traverse therefore claims 13-17 and 19-21 are withdrawn as directed to non-elected subject matter. 
Claim 18 is withdrawn as drawn to a “use of product”. 
It is noted that to be proper cancelled claims should be presented without their text. In lieu of a non-compliant memo, the instant claims will be examined. However, a response should include the number of the claim with its status but no text. 
The instant application is a 371 filing of PCT/US16/49087 filed 8/26/2016 which claims priority to provisional application 62/211,311 filed 8/28/2015. 

Response to Amendments
The amendments are sufficient to overcome most of the objections and all of the rejections under 35 USC 112, second paragraph. As well, the rejections under 35 USC 112, first are overcome.  




Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 11 states a desired goal but no steps to achieve this goal. Hence, the claim appears to simply indicate with the method steps already cited can perform as opposed to any new limitations. There is no indication that simply stating a desired outcome changes the natural outcome. In this case, the result is an inherent consequence of the methods already claimed.  This objection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims. These rejections are new necessitated by applicants’ amendment. 
different" in claim 1 is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is necessary to make the antigens “different”. 
Claim 9 lacks proper antecedent basis for reciting “the first antigen” and “the second antigen” in claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by June et al (US WO 2014011988; see entire document). This rejection is maintained for reasons of record in the office action previously filed but reworded based upon applicants’ amendment. As well, additional claims have been added to the rejection based upon the claim amendments. 
June et al teach introducing a nucleic acid into a T cell wherein the cell expresses a CAR and a bispecific antibody (see page 3). 
The invention provides a method for stimulating a T cell-mediated immune response to a target cell population or tissue in a mammal, the method comprising administering to a mammal an effective amount of a cell genetically modified to express a CAR and a bispecific antibody, wherein the CAR comprises an antigen binding domain, a transmembrane domain, and a CD3 zeta signaling domain, further wherein the antigen binding domain is selected from the group consisting of a human antibody, a humanized antibody, an antigen binding fragment thereof, and any combination thereof, thereby stimulating a T cell-mediated immune response to a target cell population or tissue in the mammal.

The CAR comprises an intracellular domain of 4-1BB and a CD19 antigen binding domain (see page 11, ¶1). The instant claims recite that the CAR and the BiAb bind different antigens. The specification does not have a limiting definition of different antigens as regards CAR and BiAb nor does it provide a scope that is limiting. Therefore, a reasonable interpretation based upon the specification is that they are different in location as in the CAR and BiAB are different binding elements. In this case, there are two molecules on the T cell wherein each bind to a tumor specific antigen. 
In one embodiment, the bispecific antibody binds to a T cell and a tumor antigen. This form of bispecific antibody, known as a BiTE, works together with the CAR to specifically recognize and kill tumors. In one embodiment, the methods of the present invention comprise administering T cells modified to express both a CAR and a bispecific antibody to a subject to enhance tumor recognition, immune response, and  tumor lysis, compared to delivery of T cells modified with only a CAR.

The claims require that the armed CAR T cell is stimulated by antigen binding to activate the intracellular signaling domain. 
Generally, the T cells of the invention are expanded by contact with a surface having attached thereto an agent that stimulates a CD3/TCR complex associated signal and a ligand that stimulates a co-stimulatory molecule on the surface of the T cells.

The claim recite that the stimulation activates the intracellular signaling thereby metabolically enhancing the tumor specific T cell. Regarding inherency and the requirement of teachings, the analysis is does the method invoke any new steps. If not, applicants are simply applying a new use to an old method. An enhanced naturally flows from the steps which are the same. 
III. A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.

A composition made of the same and used in the same is not new in use. Here, the teachings of June correlating with the claims are shown and demonstrate that the same method with the same components will naturally lead to the same result. 
The modification is the result of electroporation of RNA (see e.g. page 8, paragraph 1). The BiAb bind two antigens. 
It appears inherent that the properties of the method would lead to the results of claim 11 absent evidence to the contrary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over June et al (US WO 2014011988; see entire document) in view of Urbanska et al (J Translational Medicine, 2014, pages 1-12; see entire document) or Loew et al (US 20170335281; see entire document) and further in view of Yurkovestskiy et al (US 20160022829; see entire document) and Waller and Boyer (Bone Marrow Transplantation (2000) 25, Suppl. 2, S20–S24; see entire document).
Loew et al teach CAR cells i.e. CD19 CAR cells. The subject is administered the CAR T cells and a bispecific antibody to a distinct antigen. 
[0922] In some embodiments, a CAR-expressing cell described herein is administered to a subject in combination with a CD20 inhibitor, e.g., an anti-CD20 antibody (e.g., an anti-CD20 mono- or bispecific antibody) or a fragment thereof. 

As well, CAR T cells are irradiated in order to inhibit proliferation to avoid GVHD (see Waller, page S21). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of irradiation of the T cells prior to administration as well as use of CD20 targets in the methods of June. Such a modification would have resulted in a method encompassed by claims 6-9 and 12. As noted above: 1) June teach methods of producing Car-T cells with bispecific antibodies by introducing a cell with mRNA encoding both 2) Loew et al teach use of CAR T cells with a distinct antigen binding bispecific antibody and 3) that irradiated to avoid GVHD. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow cells with diversified targets that are with inhibited proliferation. 

Response to Arguments
Applicants argue that the method requires “stimulating the armed CAR T cell by antigen binding to active the intracellular signaling domain thereby metabolically enhancing the tumor specific T cell”. The step of stimulating is explicitly taught in June et al. The CAR comprises 4-1BB which is an intracellular domain of a co-stimulatory molecule wherein the ligand is used to stimulate the cells. 
A "co-stimulatory molecule" refers to the cognate binding partner on a T cell that specifically binds with a co-stimulatory ligand, thereby mediating a costimulatory response by the T cell, such as, but not limited to, proliferation. Costimulatory molecules include, but are not limited to an MHC class I molecule, BTLA and a Toll ligand receptor.

A "co-stimulatory signal", as used herein, refers to a signal, which in combination with a primary signal, such as TCR/CD3 ligation, leads to T cell proliferation and/or upregulation or downregulation of key molecules.

There are no additional steps than that which is recited and therefore any outcome would be an inherent consequence of the natural flow of the steps in common. 
Secondly, applicants argue that June does not teach different antigens. In light of the specification, the claims are interpreted to mean that June by teaching two separate molecules in the T cell means two different antigens are bound by the CD19 of the CAR and the CD19 of the T cell. However, Loew et al provides teachings of 2 distinct binding molecules wherein the CAR antigen binding domain binds to a molecule that is not CD19 and benefits thereof. 


Conclusion
U.S. Patents 9,765,156 and 10,696,749 with common inventors are drawn to non-elected subject matter. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633